IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMAS D. BEGLEY JR., AS                 : No. 467 MAL 2015
ADMINISTRATOR OF THE ESTATE OF           :
LESLIE SINON POWELL AND GERALD           :
K. MORRISON, AS EXECUTOR OF THE          : Petition for Allowance of Appeal from
ESTATE OF WILLIAM POWELL,                : the Order of the Superior Court
                                         :
                  Respondents            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
RHOADS & SINON LLP, STANLEY              :
SMITH AND SHERILL MOYER,                 :
                                         :
                  Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.